DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
	Claims 1, 4, 8 and 9 have been amended, and claims 2 and 5 were previously cancelled.
	Claims 1, 3, 4 and 6-12 remain pending.


Comments Regarding Examination
2.	Claim 1, 8 and 9 include recitations of “a subjective encoding quality” and “a same subjective quality”. Although, on its own, the term “subjective” could be considered a relative term which would render the claim indefinite, it is noted that in a video streaming environment, subjective quality is a known term understood to refer to 


Response to Arguments
3.	Applicant’s arguments with respect to the previously applied references not explicitly disclosing or suggesting that the quality ranking attribute is dedicated to only indicating the subjective quality of encoding, as amended in independent claims 1, 8 and 9, have been considered but are moot because the new ground of rejection relies on the newly applied Oyman reference for teaching this limitation. Specifically, Oyman expressly teaches an MPD including subjective quality metrics such as, for example, perceptual evaluation of video quality metrics (PEVQ) and video mean opinion scores (MOS). Although not claimed, it is noted that, similarly to the q_r value described in the specification of the claimed invention, an MOS is known in the art to be numerical value specifically representing a perceived or subjective quality.
	The rejection is therefore maintained.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Minder (US 2013/0091297) in view of Mehrotra (US 2009/0282162) in view of Shumate (US 2010/0118697) and in further view of Oyman et al. (US 2013/0290493).

Regarding claim 1, Minder teaches a media distribution system comprising: 
client device circuitry (client device 40 of FIG. 1) and server device circuitry (server device 60 of FIG. 1) connected by a data link (network 74 of FIG. 1), the server device circuitry being configured to

provide a data file to the client device circuitry defining available versions of the segments of the media presentation, for each of the available versions the data file including a respective data rate (Manifest file 66 may contain descriptions of different alternative representations 68 (e.g., video services with different qualities) and the description may include, e.g., codec information, a profile value, a level value, a bit rate, and other descriptive characteristics of 
the client device circuitry being configured to select, with respect to a segment of the media presentation, a representation identifier of a version having a data rate which does not exceed a data capacity of the data link and which has a highest quality ranking attribute in order to receive a corresponding one of the separate files (a client device may determine an amount of bandwidth that is currently available and select a representation based on the amount of available bandwidth and a bit rate of the 
wherein the client device circuitry includes data buffer circuitry configured to buffer media data received via the data link (Traditional video streaming techniques may require a client to buffer received video data prior to displaying the video data, [0045]), and the client device circuitry is further configured to select a version of the segments of the media presentation based on occupancy of the data buffer circuitry (the client device may dynamically determine when to switch from the representation having the shorter buffering duration to the representation having the longer buffering duration based on the state of the buffer, [0049]); and
selecting lower data rate versions over higher data rate versions having a same subjective quality (when selecting a representation 68 with less frequent switch points, the chosen representation may be at a lower bit rate and the same or better quality, 
However, although Minder teaches intra-coded key frames, Minder does not explicitly disclose that each segment is encoded without inter-picture encoding dependency with an adjacent segment or the at least two versions being stored in separate files.
	Mehrotra teaches each segment of a media presentation being independently encoded, without inter-picture encoding dependency with an adjacent segment (Each streaming segment is self-contained, meaning a client can start playback at the beginning of a streaming segment without reference to prior (or subsequent) streaming segments, [0019]), as at least two versions at different respective data rates, the at least two versions being stored in separate files (a separate physical file is used to store each set of streaming segments of a file segment for a specific bitrate, [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize self-contained segments and a separate file to store each set of streaming segments for a specific bitrate in the system/method of Minder as suggested by Mehrotra as an alternative storing organization for media segments providing increased flexibility for switching between representations. One would be motivated to combine these teachings in order for segments of each particular bitrate to be stored, managed and accessed more independently.
However, although Minder teaches a relationship between encoding and data rate is not monotonic (when selecting a representation 68 with less frequent switch 
Shumate teaches respective versions are encoded according to a group of two or more media encoders, each media encoder using a different encoding algorithm (each of the GOP coding modules 150A through 150N may use a different encoding algorithm, [0080]), and
quality ranking attributes of available versions being set to prioritize lower data rate versions over higher data rate versions having a same subjective quality (the channel bit-rate selection module 196A may select lower bit-rate for a channel having content from the video source 174A. For instance, the channel having content from the video source 174A may have a quality metric indicating a lower level of complexity embedding therein thereby indicating that switching to a lower-bit-rate version of the same channel may result in little to no change in perceived quality of viewing experience, [0105]; the channel bit-rate selection module 196A balances one or more indicators of perceived quality and the bit-rate information of each requested channel to maintain a perceived quality of viewing experience and select lower bit-rate versions of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select lower bit-rate versions system/method of Minder-Mehrotra as suggested by Shumate when perceived quality of viewing experience can be maintained. One would be motivated to combine these teachings to efficiently utilize bandwidth and dynamically accommodate varying conditions and without compromising perceived quality.
However, Minder-Mehrotra-Shumate do not explicitly disclose that the quality ranking attribute is dedicated to only indicating the subjective encoding quality.
Oyman teaches a data file including a quality ranking attribute dedicated to only indicating a subjective encoding quality (perceptual evaluation of video quality metrics (PEVQ), video mean opinion scores (MOS), and so on, and other subjective quality metrics, [0027]; Measured QoE parameters may be utilized to optimize video quality metrics (VQM), structural similarity metrics (SSIM), perceptual evaluation of video quality metrics (PEVQ), video mean opinion scores (MOS), and so on, and/or other subjective quality metrics, [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize subjective quality metrics in the system/method of Minder-Mehrotra-Shumate as suggested by Oyman in order to consider the quality as perceived by a human when selecting a particular representation of multimedia. One would be motivated to combine these teachings because a 

Regarding claim 6, Minder teaches the system according to claim 1, wherein the data file is a media presentation description file in an XML format (Encapsulation unit 30 may format the MPD according to extensible markup language (XML), [0068]).

Regarding claim 7, Minder teaches the system according to claim 1, wherein the server device circuitry is configured to supply a corresponding one of the separate files to the client device circuitry prior to the client device circuitry streaming the media presentation (Upon receiving the request, server device 60 may provide the selected, first representation (350). Client device 40 may then begin buffering, decoding, and/or displaying the received data (352), [0162]).

Regarding claim 8, Minder teaches a media distribution server device, comprising: 
circuitry connectable by a data link (network 74 of FIG. 1) to client device circuitry (client device 40 of FIG. 1), the circuitry including a processor and a memory to store computer readable instructions to cause the processor to be configured to 
provide respective versions of successive contiguous segments of a media presentation (For example, there may be representations at 300 Kbps, 500 Kbps, 800 Kbps, 1300 Kbps, 100 Kbps, and 3400 Kbps with respective switch point frequencies of 1 second, 3 seconds, 1 second, 3 seconds, 1 second, and 3 seconds, [0093]), each segment of the media presentation being independently encoded as at least two 
selecting lower data rate versions over higher data rate versions having a same subjective quality (when selecting a representation 68 with less frequent switch points, the chosen representation may be at a lower bit rate and the same or better quality, thus reducing the amount of data needed to play back and maintain high quality play back. The chosen representation may also be at equal or higher bit rate with even better quality, thus providing an even higher quality playback experience, [0091]).
However, although Minder teaches intra-coded key frames, Minder does not explicitly disclose that each segment is encoded without inter-picture encoding 
Mehrotra teaches each segment of a media presentation being independently encoded, without inter-picture encoding dependency with an adjacent segment (Each streaming segment is self-contained, meaning a client can start playback at the beginning of a streaming segment without reference to prior (or subsequent) streaming segments), as at least two versions at different respective data rates, the at least two versions being stored in separate files (a separate physical file is used to store each set of streaming segments of a file segment for a specific bitrate, [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize self-contained segments and a separate file to store each set of streaming segments for a specific bitrate in the system/method of Minder as suggested by Mehrotra as an alternative storing organization for media segments providing increased flexibility for switching between representations. One would be motivated to combine these teachings in order for segments of each particular bitrate to be stored, managed and accessed more independently.
However, although Minder teaches a relationship between encoding and data rate is not monotonic (when selecting a representation 68 with less frequent switch points, the chosen representation may be at a lower bit rate and the same or better quality, thus reducing the amount of data needed to play back and maintain high quality play back. The chosen representation may also be at equal or higher bit rate with even better quality, thus providing an even higher quality playback experience, [0091]), Minder-Mehrotra do not explicitly disclose the respective versions being encoded 
Shumate teaches respective versions being encoded according to a group of two or more media encoders, each media encoder using a different encoding algorithm (each of the GOP coding modules 150A through 150N may use a different encoding algorithm, [0080]), 
wherein quality ranking attributes of available versions being set to prioritize lower data rate versions over higher data rate versions having a same subjective quality (the channel bit-rate selection module 196A may select lower bit-rate for a channel having content from the video source 174A. For instance, the channel having content from the video source 174A may have a quality metric indicating a lower level of complexity embedding therein thereby indicating that switching to a lower-bit-rate version of the same channel may result in little to no change in perceived quality of viewing experience, [0105]; the channel bit-rate selection module 196A balances one or more indicators of perceived quality and the bit-rate information of each requested channel to maintain a perceived quality of viewing experience and select lower bit-rate versions of channels having indicators of higher levels of perceived quality at lower bit-rates, [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select lower bit-rate versions system/method of Minder-Mehrotra as suggested by Shumate when perceived quality of viewing 
However, Minder-Mehrotra-Shumate do not explicitly disclose that the quality ranking attribute is dedicated to only indicating the subjective encoding quality.
Oyman teaches a data file including a quality ranking attribute dedicated to only indicating a subjective encoding quality (perceptual evaluation of video quality metrics (PEVQ), video mean opinion scores (MOS), and so on, and other subjective quality metrics, [0027]; Measured QoE parameters may be utilized to optimize video quality metrics (VQM), structural similarity metrics (SSIM), perceptual evaluation of video quality metrics (PEVQ), video mean opinion scores (MOS), and so on, and/or other subjective quality metrics, [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize subjective quality metrics in the system/method of Minder-Mehrotra-Shumate as suggested by Oyman in order to consider the quality as perceived by a human when selecting a particular representation of multimedia. One would be motivated to combine these teachings because a numerically ranked measurement specifically representing human-judged quality would enable adaptive streaming based on providing an optimal user experience.

Regarding claim 9, Minder teaches a media distribution method for a client device (client device 40 of FIG. 1) and a server device (server device 60 of FIG. 1) connected by a data link (network 74 of FIG. 1), comprising: 

providing, by the circuitry of the server device, a data file to the client device defining available versions of the segments of the media presentation, for each of the available versions the data file including a respective data rate (Manifest file 66 may contain descriptions of different alternative representations 68 (e.g., video services with different qualities) and the description may include, e.g., codec information, a profile value, a level value, a bit rate, and other descriptive characteristics of representations 68. Client device 40 may retrieve the MPD of a media presentation to determine how to access segments of representations 68, [0074]), a quality ranking attribute dedicated to only indicating a subjective encoding quality (server device 60 may provide information to the client device 40 indicative of intervals between switch points for each representation (e.g., switch point frequency within a representation) within a manifest file/MPD. The client device 40 may use this information to initially select a 
requesting, by circuitry of the client device and from the server device, a version of each successive segment of the media presentation to stream the media presentation from the server device to the client device (the client device may adaptively switch between representations in the selected adaptation set based on bandwidth availability, [0028]); and 
selecting, by the circuitry of the client device and with respect to a segment of the media presentation, a representation identifier of a version having a data rate which does not exceed a data capacity of the data link and which has a highest quality ranking attribute in order to receive a corresponding one of the separate files (a client device may determine an amount of bandwidth that is currently available and select a representation based on the amount of available bandwidth and a bit rate of the representation, along with coding and rendering capabilities of the client device. A client device typically chooses the highest bit rate that is allowed by the available bandwidth, [0044]; Web application 52 may then determine bit rates for representations in the 
wherein the circuitry of the client device includes data buffer circuitry configured to buffer media data received via the data link (Traditional video streaming techniques may require a client to buffer received video data prior to displaying the video data, [0045]), and a version of the segments of the media presentation is selected based on occupancy of the data buffer circuitry (the client device may dynamically determine when to switch from the representation having the shorter buffering duration to the representation having the longer buffering duration based on the state of the buffer, [0049]), and
selecting lower data rate versions over higher data rate versions having a same subjective quality (when selecting a representation 68 with less frequent switch points, the chosen representation may be at a lower bit rate and the same or better quality, thus reducing the amount of data needed to play back and maintain high quality play 
However, although Minder teaches intra-coded key frames, Minder does not explicitly disclose that each segment is encoded without inter-picture encoding dependency with an adjacent segment or the at least two versions being stored in separate files.
	Mehrotra teaches each segment of a media presentation being independently encoded, without inter-picture encoding dependency with an adjacent segment (Each streaming segment is self-contained, meaning a client can start playback at the beginning of a streaming segment without reference to prior (or subsequent) streaming segments, [0019]), as at least two versions at different respective data rates, the at least two versions being stored in separate files (a separate physical file is used to store each set of streaming segments of a file segment for a specific bitrate, [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize self-contained segments and a separate file to store each set of streaming segments for a specific bitrate in the system/method of Minder as suggested by Mehrotra as an alternative storing organization for media segments providing increased flexibility for switching between representations. One would be motivated to combine these teachings in order for segments of each particular bitrate to be stored, managed and accessed more independently.
However, although Minder teaches a relationship between encoding and data rate is not monotonic (when selecting a representation 68 with less frequent switch points, the chosen representation may be at a lower bit rate and the same or better 
Shumate teaches respective versions are encoded according to a group of two or more media encoders, each media encoder using a different encoding algorithm (each of the GOP coding modules 150A through 150N may use a different encoding algorithm, [0080]), and
wherein quality ranking attributes of available versions are set to prioritize lower data rate versions over higher data rate versions having a same subjective quality (the channel bit-rate selection module 196A may select lower bit-rate for a channel having content from the video source 174A. For instance, the channel having content from the video source 174A may have a quality metric indicating a lower level of complexity embedding therein thereby indicating that switching to a lower-bit-rate version of the same channel may result in little to no change in perceived quality of viewing experience, [0105]; the channel bit-rate selection module 196A balances one or more indicators of perceived quality and the bit-rate information of each requested channel to maintain a perceived quality of viewing experience and select lower bit-rate versions of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select lower bit-rate versions system/method of Minder-Mehrotra as suggested by Shumate when perceived quality of viewing experience can be maintained. One would be motivated to combine these teachings to efficiently utilize bandwidth and dynamically accommodate varying conditions and without compromising perceived quality.
However, Minder-Mehrotra-Shumate do not explicitly disclose that the quality ranking attribute is dedicated to only indicating the subjective encoding quality.
Oyman teaches a data file including a quality ranking attribute dedicated to only indicating a subjective encoding quality (perceptual evaluation of video quality metrics (PEVQ), video mean opinion scores (MOS), and so on, and other subjective quality metrics, [0027]; Measured QoE parameters may be utilized to optimize video quality metrics (VQM), structural similarity metrics (SSIM), perceptual evaluation of video quality metrics (PEVQ), video mean opinion scores (MOS), and so on, and/or other subjective quality metrics, [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize subjective quality metrics in the system/method of Minder-Mehrotra-Shumate as suggested by Oyman in order to consider the quality as perceived by a human when selecting a particular representation of multimedia. One would be motivated to combine these teachings because a 

Regarding claim 10, Minder-Mehrotra-Shumate teach a non-transitory machine-readable storage medium on which is stored computer software which, when executed by a computer, causes the computer to perform the method of claim 9 (see rejection of claim 9).

Regarding claim 11, Minder teaches the system according to claim 1, wherein at least one segment includes two versions (For example, there may be representations at 300 Kbps, 500 Kbps, 800 Kbps, 1300 Kbps, 2100 Kbps, and 3400 Kbps with respective switch point frequencies of 1 second, 3 seconds, 1 second, 3 seconds, 1 second, and 3 seconds, [0093]), a first of the two versions being encoded with a first encoding quality (1 seconds, [0093]) at a first data rate (800 Kbps, [0093]), a second of the two versions being encoded with a second encoding quality (3 second, [0093]) at a second data rate (500 Kbps, [0093]), the second encoding quality (3 second, [0093]) being higher than the first encoding quality (1 seconds, [0093]; the representations with more frequent switch points will tend to have relatively lower quality, [0086]), the second data rate (500 Kbps, [0093]) being lower than the first data rate (800 Kbps, [0093]; the client device may switch to a representation that has relatively a lower bit rate, but has a higher perceptual quality due to a decreased frequency in switch points, [0051]).


3 is rejected under 35 U.S.C. 103 as being unpatentable over Minder-Mehrotra-Shumate-Oyman in view of Ma (US 2012/0005365).

Regarding claim 3, Minder teaches the system according to claim 1, wherein
the client device circuitry comprises: 
buffer occupancy detector circuitry configured to detect the occupancy of the data buffer circuitry (when a buffer of client device 40 is nearly empty, [0089]); and 
the client device circuitry is configured to select a lower data rate version of the segments if the occupancy of the data buffer circuitry is detected by the buffer occupancy detector circuitry to be low (client device 40 may switch to a representation 68 having relatively frequent switch points, [0089]; A client device 40 may select a representation 68 having a bit rate that is substantially below an available download rate when the buffer of the client device 40 is not as full, [0096]).
	However, Minder-Mehrotra-Shumate-Oyman do not explicitly disclose selecting the lower data rate version of the segments if the occupancy of the data buffer circuitry is detected by the buffer occupancy detector circuitry to fall below a lower occupancy limit.
	Ma teaches selecting a lower data rate version of segments if an occupancy of data buffer circuitry is detected by a buffer occupancy detector circuitry to fall below a lower occupancy limit (if the available bandwidth is less than the encoded bit rate and the media buffer 106 contains less than the initial buffer requirement amount a change in encoding to one of lower bit rate is desired, [0069]).
.


6.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Minder-Mehrotra-Shumate-Oyman in view of Mabey (US 2009/0290645).

Regarding claim 4, Minder-Mehrotra-Shumate-Oyman do not explicitly disclose the system according to claim 1, wherein a highest quality ranking attribute comprises an indication of an equivalent data rate of a version if that version were encoded using a different media encoder of the group.
	Mabey teaches a highest quality ranking attribute comprises an indication of an equivalent data rate of a version if that version were encoded using a different media encoder of the group (selects the codec 210 producing the highest compression quality (i.e., how similar the compressed media signal 310 is to the original signal 208 after decompression) for a particular target data rate, [0034]; “optimal” means producing the highest compression quality for the compressed media signal 310 at a particular target data rate, [0087]).


Regarding claim 12, although Minder and Shumate teach an advanced video coding (AVC) media encoder (H.264/AVC does not specify the encoder, but the encoder is tasked with guaranteeing that the generated bitstreams are standard-compliant, [0059] of Minder; variable length coding such as H.264, [0055]), Minder-Mehrotra-Shumate-Oyman do not explicitly disclose the system according to claim 1, wherein a group of two or more media encoders include at least an advanced video coding (AVC) media encoder and a high efficiency video coding (HEVC) media encoder.
Mabey teaches wherein the group of two or more media encoders include at least an advanced video coding (AVC) media encoder and a high efficiency video coding (HEVC) media encoder (The selection of a particular codec 422 and/or codec settings provides more efficient use of compression/decompression algorithms, both lossless and lossy, at a higher quality and with reduced bit rate to deliver video and audio streams in a variety of different accepted formats, such as H.265, HVC, H.264, JPEG300, MPEG4, AC3, and AAC, [0091]).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Raveendran 		US 2006/0222078 – generating a MOS that provides a numerical indication of a visually perceived quality of multimedia data when it is encoded using a certain bitrate.

Hands et al.		US 2010/0061446 – generating a numerical value to indicate the perceptual quality of individual frames or group of frames.

Shumate		US 2010/0118697 – selecting a version among different versions of a channel based on an indicator of perceived quality of viewing experience.



Concion et al.	US 2010/0309987 – metadata including a quality metric to indicate perceived quality of a first bitstream.

Guerrero 		US 2012/0195369 – encoding different sections of a stream at different levels of perceptual quality.

Lohmar et al. 	US 2014/0149557 – including a mos-scale attribute in a manifest file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451